Citation Nr: 1206105	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint disease (DJD), traumatic left lumbar spine with L4-L5 posterior protruding disc bulge with secondary lumbosacral strain, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Cleveland, Ohio (Tiger Team), Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones and for DJD, traumatic left lumbar spine with L4-L5 posterior protruding disc bulge with secondary lumbosacral strain.  

This claim is within the jurisdiction of the St. Petersburg, RO.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) at a RO hearing in October 2009.  A transcript of that hearing is of record and associated with the claims folder.  

By rating decision of February 2010, the rating for the Veteran's residuals, bilateral nephropexy with urinary tract infections and history of kidney stones was increased from noncompensable, to 30 percent, effective July 19, 2007, the date of claim.  

In July 2011, the Veteran testified before the Undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record and associated with the claims folder.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for DJD, traumatic left lumbar spine with L4-L5 posterior protruding disc bulge with secondary lumbosacral strain and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals, bilateral nephropexy with urinary tract infections and history of kidney stones is not productive of constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  


CONCLUSION OF LAW

The criteria in excess of a 30 percent rating for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.115b, Diagnostic Codes (DCs) 7504-7510 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, VA treatment records, and private medical records with the claims file.  No outstanding evidence has been identified.  

Indeed, there was detailed discussion during his December 2011 personal hearing with regard to his recent history of treatment for his nephroprexy.  The Veteran and his representative signaled that VA held many of the relevant records.  However, the record was held open to allow the Veteran any outstanding records.  Such records were later received and included with the claims folder along with a waiver of RO consideration.

The RO also attempted to obtain the Veteran's Social Security Administrative (SSA) Disability records, and the SSA indicated that they did not have medical records on file or were unable to locate the Veteran's medical records.  The Board is satisfied with the efforts taken to secure those records.  In any event, as information provided to VA regarding the Veteran's SSA Disability benefits indicates that his disability had its onset in 1982, those records, if any, would be stale as to any present day increased rating claim.  The Board therefore concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Neither the Veteran nor his representative argue the contrary.  

The Veteran underwent  VA examinations in October 2007 and January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The aforementioned examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  

The Board recognizes that the Veteran's last VA genitourinary system examination is over two years old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's genitourinary system disability since the January 2010 VA examination was conducted.

Additionally, the Veteran was provided an opportunity to set forth his contentions at an October 2009 RO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the RO Decision Review Officer (DRO) identified the issue on appeal.  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the RO hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Additionally, the Veteran was offered a Board hearing.  He testified before the Undersigned VLJ in December 2011.  A transcript of that hearing is of record and associated with the claims folder.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Increased Rating

The Veteran claims that his residuals, bilateral nephropexy with urinary tract infections and history of kidney stones are more severe than the current evaluation reflects.  He maintains that he undergoes treatment for kidney stones, has been hospitalized for the same, and receives treatment for urinary tract infections (UTIs) on a regular basis.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When the Veteran is requesting a higher rating for an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of December 2006, service connection for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones, was granted.  A noncompensable rating was awarded, effective October 31, 2005.  By rating decision of February 2010, the noncompensable rating for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones was increased to 30 percent, effective July 19, 2007.  A 30 percent rating has been in effect since that time.  

The Veteran was seen in September 2006, by P.W., MD, on referral from his doctor regarding erectile dysfunction and a history of nephrolithiasis.  He complained of incomplete emptying, nocturia, smaller, slow stream, and sometimes, left flank pain.  The Veteran indicated that he had no heamturia and no increase in urinary frequency.  He had nocturia 2 times per night, depending on fluid intake.  He had no fluid urgency.  He had incomplete emptying of the bladder some of the time.  He had no urinary hesitancy and initiating urination did not cause straining.  He had a smaller urine stream and sometimes it was slower.  There was no post void dribbling.  He had left flank pain that would come and go.  There was no abdominal pain.  

Examination of the urinary system found the bladder and urethral to be normal.  His genitalia was also normal.  An automated urinalysis without microscopic examination showed urinalysis results were negative for hemoglobin, nitrate, and leukocyte esterase.  The assessment was nocturia 1 to 2 times, benign prostatic hyperplasia slow steam on and off, and organic impotence, occasional partial erection, Viagra worked fairly well.  He was told to return for a follow-up visit in 6 months.  

The Veteran was seen by Dr. P.W., in June 2007, for follow-up for erectile dysfunction, nocturia, history of kidney stones, and benign prostatic hypertrophy (BpH).  His past medical history was reviewed and he also noted that he had no hematuria, increase in urinary function, nocturia, feelings of urinary frequency, incomplete emptying of the bladder, post-void dribbling, or dysuria.  Urinalysis was negative for hemoglobin, nitrate, and trace for leukocyte esterase.  The assessment was nocturia, 1 to 2 times, BpH, solid stream, empties well, and chronic bacterial prostatitis.  He was prescribed Cipro and Urocit and told to follow-up in 2 to 3weeks.  

In October 2007, the Veteran underwent a MRI of the abdomen because of an abnormal CT scan of the abdomen, needed to follow-up multiple renal lesions.  The pertinent impression was multiple simple and hemorrhagic cysts of the kidneys, no enhancing renal mass identified.  

The Veteran underwent a VA genitourinary (GU) examination in October 2007.  He complained of lethargy, no weakness, anorexia, or weight change.  He had no renal dysfunction.  He denied urinary incontinence.  He reported history of kidney stones with the last episode in 1998 surgically removed.  He was treated in June 2007 for UTI and prior to that, in November 2006.  He usually had infections once a year.  It was noted that he was retired.  Usually with infections, he was limited by the frequency of urination and the need to be near a bathroom.  The diagnosis was nephropexy was performed in the 1950's, residuals of recurrent UTIs, no current evidence of stones.  

VA outpatient treatment records dated May 2007 to May 2009 were obtained and associated with the claims folder.  In July 2007, the Veteran called in a prescription for Potassium supplement from his urologist.  In August 2007, he had a work up because of complaints of flank pain, possibility of stones.  He was started on Urocit for days and his dosage was increased.  It was noted that he also had frequency in urination in February 2008.  Urinalysis was to be performed and results were to be provided to the Veteran in 48 hours.  He was seen in May 2008.  He had flank pain, which had resolved.  He was continued on Urocit.  In May 2009, he was seen for medical follow-up.  It was noted he had frequent UTIs but he was now prescribed Uroxatrol.  He had no problems with bladder calculi.   

In June 2009, the Veteran was seen at the Bellevue Hospital for flank pain, nausea, and vomiting.  It was noted that he had a history of kidney stones.  He presented to his physician's office in May 2009, complaining of cramps in the left flank radiating into the groin.  He had some nausea and emesis.  It was severe in nature and similar to prior bouts of kidney stones.  After drinking plenty of fluids and urinating a lot, he felt much better.  A CT scan of the pelvis and the abdomen was ordered and showed several ureteral stones on the left side with some left obstructive uropathy.  The largest stone was 5.5 mm. in the distal ureter.  There were 3 smaller stones seen.  At this point, his pain was controlled, he was eating, and it was thought he might be able to pass his stones with aggressive hydration.  However, 2 days later, he was not able to pass the stones and had a return of nausea and vomiting and he was not eating very much.  He was admitted to the hospital for distal ureterlithiasis and obstructive uropathy with left hydronephrosis.  The plan was to begin intravenous hydration, pain control, antiemetics, antibiotics and consultation with urology as it was thought that a stent may have to be place.  He was cooled down with IV antibiotics and passed a couple of small ureteral calculi.  He had larger stones within his ureter and kidney.  His pain persisted over his two day admission and he required a stent placement and stone manipulation.  

The Veteran testified at a RO hearing before a DRO in October 2009.  The Veteran testified he was recently hospitalized for 5 days for kidney stones.  He related that he had nocturia 1 to 3 times per night.  He also testified that he had 4 bladder infections in the past year.  He was prescribed Potassium Citrate to help control his GU problems.  

The Veteran underwent VA examination in January 2010.  He was noted to be post bilateral nephropexy with onset in 1951.  He complained of intermittent flank pain with remissions.  He was prescribed Potassium Citrate for the condition.  He noted that he was hospitalized for removal of multiple renal stones in June 2009.  He related there was no history of trauma to the GU system, no history of neoplasm, and no general systemic symptoms due to GU disease.  He had urinary frequency with voiding every 2 to3 hours per day and twice at night.  He had no urgency, hesitancy, difficulty starting stream, nor weak or intermittent stream.  He had no dysuria, dribbling, urine retention, urethral discharge, or urine leakage.  He had renal colic 1 or 2 times in the past year.  He related that he had a recurrent history of UTIs.  In the past year, he had no hospitalizations, drainage, or treatment by medication for UTIs.  There was no history of obstructive voiding.  He had a history of urinary tract infections and a special diet had been prescribed for the condition.  In the past 12 months, he had two invasive procedures and no noninvasive procedure for urinary tract stones.  He had no history of renal dysfunction or renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.    

Examination revealed normal bladder, urethral, testicle, spermatic and scrotum examination.  His prostate was generally enlarged.  He had bilateral nephropexy scars that were non tender in nature.  The Veteran reported that his normal occupation was real estate but he was retired.  He retired in 1980, in part, due to his knee and back disabilities.  The diagnosis was post bilateral nephropexy.  The examiner stated that the Veteran's renal function was normal.  He had erectile dysfunction but it was indicated to be unrelated to his service-connected condition.

The Veteran testified before the Undersigned VLJ in December 2011.  He testified that he had his last UTI 2 weeks prior to the hearing.  He related that he had 4 URIs in the past year.  He was on medication for these infections for 2 to 3 weeks at a time.  He related frequent urination but he was not prescribed to wear absorbent materials.  He stated that he urinated 2 to 3 times per night but he had not been catheterized for his condition.  He testified that he lived in Ohio and Florida so he had an urologist in both places for his condition.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

The Veteran's 30 percent rating for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones is rated under Diagnostic Code 7510, which is the rating criteria for ureterolithiasis.  Diagnostic Code 7510 instructs the Board to rate ureterolithiasis as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy; and 3) invasive or non-invasive procedures more than two times per year.  A 30 percent rating is assigned under such circumstances, which is also the maximum rating allowable under Diagnostic Code 7510.  

Hydronephrosis is rated under Diagnostic Code 7509.  The maximum rating under this diagnostic code is also for 30 percent, for which the Veteran is already rated.  If the condition is severe, the code instructs to rate under renal dysfunction.  

A maximum 30 percent disability rating is also assigned under Diagnostic Code 7509 (hydronephrosis) for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  See 38 C.F.R. § 4.115b , Diagnostic Code 7509. Similarly, the criteria under Diagnostic Code 7511 (stricture of ureter) also only provide for a maximum 30 percent rating.  See 38 C.F.R. § 4.115b , Diagnostic Code 7511. The Veteran is also not entitled to an increased rating for his kidney disability under Diagnostic Codes 7509-7511 because he is in receipt of the maximum rating under these diagnostic codes.  The remaining rating criteria for evaluating genitourinary disorders either are not applicable to the Veteran's case or do not offer a higher disability rating.  See 38 C.F.R. § 4.115b , Diagnostic Codes (7500-7507, 7512-7528).  The Veteran does not have a voiding dysfunction that requires the use of an appliance or absorbent material.  He also does not have daytime voiding intervals of less than an hour or awakening to void five times or more per night, which would warrant a 40 percent rating.   There is also no evidence of renal dysfunction as contemplated by Diagnostic Codes 7529-7542.  Moreover, within the appeals period he has not had a diastolic blood pressure reading of predominantly 120 or more, necessary to warrant a 40 percent rating under DC 7101, and the evidence does not demonstrate constant albuminuria with some edema or definite decrease in kidney function.

The Board has considered the Veteran's statements that his residuals, bilateral nephropexy with urinary tract infections and history of kidney stones are worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, bilateral nephropexy with urinary tract infections and history of kidney stones- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's residuals, bilateral nephropexy with urinary tract infections and history of kidney stones has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the assignment of a rating in excess of 30 percent is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals, bilateral nephropexy with urinary tract infections and history of kidney stones with the established criteria found in the rating schedule.  The Board finds that the Veteran's residuals, bilateral nephropexy with urinary tract infections and history of kidney stones are fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected residuals, bilateral nephropexy with urinary tract infections and history of kidney stones that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected residuals, bilateral nephropexy with urinary tract infections and history of kidney stones under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is retired and has been so since 1980.  In that regard, he reports that retired, in part, due to problems with his knees and back.  Board Hearing Transcript at 18.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  

Based on the foregoing, the Veteran does not warrant any higher than his currently rated 30 percent evaluation for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones.  


ORDER

An increased rating for residuals, bilateral nephropexy with urinary tract infections and history of kidney stones, is denied.  


REMAND

Further development is necessary in this case.  

The Veteran claims that an increased rating for DJD of the lumbar spine is warranted because his service connected lumbar spine is more severe than the current evaluation reflects.  

During the Veteran's December 2011 Travel Board hearing, he indicated that his lumbar spine condition had worsened since his last examination.  Specifically, stated that he previously did not use a cane, did not wear a back brace and was able to ride a bicycle 20 miles, but could not do so anymore.  He has not had a VA examination since 2008.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his back condition and he has not had an examination since 2008, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381   (1994). 



Additionally, during VA outpatient treatment in May 2007, the examiner noted right leg radiculopathy.  During his August 2008 VA examination, there was radiating pain down to the left side to his foot and also on the right, but more often to the left.  Although radiculopathy has been shown, it is not clear whether this is related to his service-connected lumbar spine disability.  This issue should be remanded to determine the etiology of the radiculopathy, and if associated with the Veteran's DJD of the lumbar spine, it should be separately evaluated under the appropriate diagnostic code.  

The Veteran has indicated that he was unable to work as a result of his service-connected low back disability.  Board Hearing Transcript at 18.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board by virtue of his claim for an increased rating for low back disability pursuant to Rice. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC will schedule the Veteran a comprehensive VA orthopedic and neurological examination.  The purpose of the examination to determine the current severity of the Veteran's service-connected lumbar spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  The examiner should be asked whether the Veteran has ankylosis of the thoracolumbar spine and if so, whether it is favorable or unfavorable.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.  


The examiner must also provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left-sided and/ or right-sided radiculopathy is due to or aggravated by his service-connected DJD of the lumbar spine.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  The examiner should include all possibilities as to the etiology of the Veteran's radiculopathy, to include his service-connected lumbar spine disability and any nonservice-connected disabilities that could be the cause.  

2.  Then, readjudicate the issues on appeal.  If the Veteran's left-sided and/or right-sided  radiculopathy is found to be associated with his service-connected DJD of the lumbar spine, it should be evaluated, under an appropriate diagnostic code.  Consideration should also be given to the Veteran's claim for a TDIU.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


